—Judgment, Supreme Court, Bronx County (Joseph Mazur, J.), rendered on October 7, 1991, convicting defendant, upon his pleas of guilty, of murder in the second degree, attempted robbery in the first degree and criminal possession of a weapon in the fourth degree under indictment number 7508/90 and of assault in the second degree, assault in the third degree and criminal possession of a weapon in the fourth degree under indictment number 5701/91, and sentencing him to 3 terms of 7 years to life under indictment number 7508/90, and to 2 Vs to 7 years and 2 definite terms of 1 year under indictment number 5701/ 91, all sentences under both indictments to run concurrently, unanimously modified, on the law, to the extent of dismissing *417the counts in indictment number 7508/90 for attempted robbery in the first degree and criminal possession of a weapon in the fourth degree and vacating the sentences imposed thereunder, and otherwise affirmed.
Since attempted robbery in the first degree and criminal possession of a weapon in the fourth degree are not among the crimes specifically listed in Penal Law § 30.00 for which a person less than 16 years old can be held criminally responsible, the counts charging these crimes are not sustainable and must be dismissed. We reject defendant’s contention that the sentence of 7 years to life for the murder conviction is excessive noting the callous and senseless nature of his murderous attack upon an utter stranger and that he received the benefit of a favorable plea bargain. Concur—Sullivan, J. P., Ellerin, Kupferman and Nardelli, JJ.